DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 1.
	Regarding claim 1, Miller et al., discloses a multi-pole momentary membrane switch with features of the claimed invention  a substrate (element 10), a patterned circuit (elements 1 and 2), formed on the substrate, comprising a first-path part and a second- path part of which at least a part is formed at a predetermined gap from at least a part of the first-path part; and a conductive material layer (element 26), resiliently disposed on the patterned circuit, having protrusions (see the edges3 of the element 26 in figure 3) , wherein the conductive material layer deforms to determine a contact area between the protrusions and the substrate, and upon deformation of the conductive material layer to contact the first-path part, the gap between the first-path part and the second-path part, and the second- path part, the first-path part electrically connects to the second-path part.

	Regarding claim 12, the protrusions have a shape of, a square column.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al.
	Regarding these claims, while Miller et al., recite the use of conductive materials (see col. 1, line 28), he does not elaborate on the nature of these materials.  However, he refers to any conductive material, and some polymer is known to be conductive, also polymers are generally from the same groups recited in these claims. Therefore, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify Miller to use any conductive material including any polymer such as one from the cited group.  Because when all elements of the apparatus invention is presented in an art, the mere choice of using known materials, fails to provide for a unobvious advantage or a substantial patentable distinction and thus is an obvious modification.  

Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, January 19, 2022